 538DECISIONSOF NATIONAL LABOR, RELATIONS BOARDEssex.International,Inc.andAllied'IndustrialWorkersof America,AFL-CIO. Case 25-CA-3994-1August 6, 1971DECISION AND ORDERBY MEMBERSFANNING, BROWN, AND. JENKINSOn May 21, 197-1, Trial Examiner Melvin Pollackissued his Decision in the above-entitled proceeding,finding that the Respondent had engaged in and wasengaging in certain unfair labor practices, andrecommending that it cease and desist therefrom andtake;-certain affirmative action, as set forth -in theattached Trial Examiner's Decision. - Thereafter, theRespondent filed exceptions to the Trial Examiner'sDecisionwith supporting brief and the - GeneralCounsel filed a brief in support of the Trial Examin-'ers Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor" Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The ruling s ' arehereby affirmed. The Board has considered the TrialExaminer's' Decision, the' exceptions and briefs, andthe', entire record in the case, and hereby adopts the'findings, conclusions, and recommendation_ s of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner and hereby orders thatthe Respondent, Essex International, Inc., ColumbiaCity, Indiana, its officers, agents, successors, andassigns, shall take the action set forth in the TrialExaminer's recommended Order.1The Respondent has excepted to certaincredibility findings made bythe Trial Examiner.It isthe Board's established policy not to overrule aTrial Examiner's resolutions with respectto credibilityunlessthe clearpreponderanceof all of the relevant evidence convinces us that theresolutions were incorrect.Standard Dry Wall Products, Inc.,91 NLRB 544,enfd.188 F.2d 363 (C.A. 3). We have carefully examined the record andfind no basis for reversing his findings.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEMELVINPoLLAey, TrialExaminer:This case was heard192 NLRB No. 75on February 23, and 24, 1971, at Columbia City,, Indiana,pursuant to a charge filed on October 20, 1970, and- a-complaint issued on December 13,.1970, and amended atthehearing.The complaintallegesthat -Respondentinterfered with, restrained, and, coerced- its employees, inviolation of Section 8(axl) of the National Labor RelationsAct, as amended, -and that it discharged. two employeesbecause of their union activities, in violation of Section8(a)(3) and (1) of the Act.,Upon the entire record,' briefs filed by the -GeneralCounsel .and the Respondent, and ; my observation -of thewitnesses as they testified, I make the following:FINDINGS AND CONCLUSIONS-I.TIMBUSINESS OF THERESPONDENTRespondent,aMichigancorporation, ,maintains - itsprincipal office atFoit Wayne, Indiana,and is engaged inthe sale and distribution oVwire and related products.- Thisproceeding is concernedwitheventsatRespondent'swarehouseat Columbia City,Indiana,whereRespondentalsomaintains"a wire andcable division:Respondent'sannual interstatepurchasesand sales` at'its Columbia'Cityoperations each exceed$50,060. ifind that-Respondent isan employerengaged in commerce within,themeaning ofSection 2(2),(6), and (7) of the Act.II. `THE LABOR ORGANIZATIONINVOLVED-Allied IndustrialWorkers of America, AFL -CIO,'hereincalled theUnion, is a labor ,organizationwithin themeaning ofSection 2(5) of the Act.In. THE UNFAIR LABOR PRACTICESA.Interference,Restraint,and CoercionHarold M. Frazier is Respondent's warehouse managerand works at its Fort Wayne office. Andrew Leffers is thegeneral warehouse- foreman at the Columbia City ware-house. Early in July 1970,2 in the insulation and lead wiresection of the warehouse,3 Frazier and Leffers.- motionedPhil Krider and Harold Peyton to join them.Frazier askedthem if they knew anything about four men going to theTeamsters Union.4 Krider- said they "didn'tknow anythingabout this." Frazier said, "Well, four men went to theTeamsters Union" and asked them to keep their ears openand "if you find out who these boys are, or anything, let meknow." Frazier walked away. Leffers, who held a Teamstersenvelope in his hand, commented that "the union wouldhave to come in for everybody to get decent wages," but heknew from his experience with the Company that "anybodyinquiring about trying to get the union in would be1On April 8, 1971, I received into evidence as T. X. Exh. 1, astipulation of fact entered into with respect to Respondent's Exh.1and 2.2All dates hereafter are in 1970 unless otherwise stated.3The warehouse is divided into three sections:the steveco section,magnet wire section,and the insulation and lead wire section.4 On July 8 and 9,BusinessAgent Parker of Teamsters Local 414stationed himself at the drive leading to the parking lot of the wire andcable plant, which is across the street from the warehouse,and passed outstamped,self-addressedenvelopes containing two handbills and anauthorization card. ESSEX INTERNATIONAL, INC.539terminated,"and that "if any union started to get in[GeneralManagerSimon would] close'up the doors, closedown, and everybody would be out of a job."Frazier said he did not recall any conversation that heand Leffers had with Peyton or Krider concerning unionactivity and denied asking the employees whether theyknew 'about four men going to the Teamsters. Peytontestified' that he did not recall such a conversation, Sanddenied that Leffers at-that time or any other time said thatMr. Simon would-close the operation if the Union came in.Leffers did not testify concerning the incident.PhilKrider testified-, in `detail about the foregoingconversation and other relevant matters, and he impressedme as areliable witness: I credit his'testimony About theJuly incident over that of Frazier and Peyton. Accordingly,I0. find -that Respondent violated Section-8(a)(1) of the Actby Frazier's interrogation of Krider and Peyton concerningemployee-anion activity, by his instructions to them toreport back anything they found out about such activity,and by Leffers'-'statementsto the' effect, that Respondentwould-discharge anyone who tried to bring in a union 'andwould close down the operation at Columbia City if a unioncame in.George Brunning is the foreman of the steveco section.Timothy Condra testified that'sometime in July he andother "employees, in Brunning's presence, "were all talkingabout the wages, how we would like to get a union in."$runningremarked that Respondent's Los Angeles ware-house "had gotten a union in over Fred Simon, and FredSimonswore he would never let another union come in,that he would close the plant down." 5 Brunning deniedmaking this remark. Ron Magsman, named by Condra-asone of_the`employees who heard Brunning's remark, deniedever hearing Brunning make such aremark.Condra further testified that sometime during the courseof his employment with Respondent, Leffers overheardCondra and other employees talking about the Union in`thecafeterias Leffers said that "Fred Simon would close thedoors to the warehouse if the union tried to come in."Leffers did'not testify concerning this incident.Condra was discharged by Respondent, on October, 30.He'told several employees a few days-before he testified atthe hearing that he was inclined to see General ManagerSimon and tell him "he'd` forget it" if he could have his jobback.`Nevertheless, his testimony about`Leffers'"remarkfinds support in the credited testimony, of PhilKrider abouta similar remark by Leffers.'I do not consider Brunning`areliable witness(int fi;a).I credit Condra's testimony- andfind that Respondent violated Section 8(a')(1) of the Actbythe statements of" Brunning and- Leffers to the effect thatRespondent would close the warehouse rather than dealwith a union.Respondent fired Phil and Larry Krider on September11.Condra testified that he, Ron Magsman, GordonStucky, -and another employee asked" Leffers why theKriders had been fired, According to Condra, Leffersreplied, "We told them thatwe let them go due to lack of5Respondent'swarehouses, in Los Angeles and San Francisco arerepresentedby the`Teamsters.s Condra namedGordon Stuckyas one-of the employeesin the group.Stucky washired on June 1, 1970. 1 find that this incident occurred afterwork but you all know it was because ofthe union. I foundout about this the night before and I lay awake all night- totry to find out how to let them go."Leffers did not testify concerning this incident.. Stuckytestified that Leffers said "he couldn't sleepthat night;'thathe had to" let ,two people go" and that he decided to_let"theKriders go rather than Stucky and Loren,Fry..,TimHorstmeyer testified that Condra said to Leffers, "You laidthem off, because of the union," but that Leffers, said "hehad, to let two guys go and he, picked Phil and-Larry .. .because ofbusiness reasons:'Ron Magsman testified thatLeffers said he had. to let the Kriders go "because ofbusiness -conditions" and "had ,to makea choice betweenfour guys." -I do not credit Condra's testimony that Leffers told ,theemployees' that the Kriders had been fired because of theirunion activity.B.The Discharge of Phil and Larry KriderRespondent,which had maintained a warehousingoperation at Fort Wayne, completed a' new-facility' atColumbia City and _ in March 1970 began to transfer theFortWayne operation to the Columbia City warehouse.The Fort Wayne warehouse was closed down on June 1 andthe last racks were installed in the Columbia Citywarehouse toward the end of August. Phil Krider started towork in the insulation and ` lead wire section at theColumbia City warehouse on March * 16 at an hourly rate of$2,25.He received a 15-cent raise,atthe end of May and,effective July 20, was raised, another 25 cents, An hour andpromoted to assistant foreman.Warehouse,ManagerFrazier noted in a promotion. memorandum that PhilKrider`wasdoing "outstanding work." Krider testified thatas assistant foreman he had the authority, to give -workassignmentsto the other employees in the section.?'Larry, Krider started to work in the steveco section of thewarehouse in'May,.During the week of August 24, two representatives of theUnion handbilled Respondent's wire and cable division.On their way to work `one morning, Phil and Larry Kriderdrove up to Regional Representative Keith ' Schnepp andasked him-"how they could get a union into the warehouseover there?" Schnepp told therethey-would have to get "asufficient number" of signed authorization cards, -gavethem authorization cards, and ' instructedthem to solicitonly during nonworking time. As the Krider brothersturned into the driveway leading to the warehouse, they -noticed that Frazier, Leffers, and several other employeeswere looking out of the window of Leffers' office about 125feet away.On September 9 in the cafeteria, several employeesincluding the Kriders expressed their dissatisfaction withtheir pay. Phil Krider said he had union authorization cardsand that anyone who wanted to fill one out, should come"after work down across the railroad-tracks-.-- Larry Kridertold one of the employees to "pass the word'around" to the"guys down to his end." That night the Kriders and severalJune 1.rThe partiesstipulatedthatPhil Krider was not a supervisor within themeaning of Section 2(11) of the Act. 540DECISIONS OF NATIONAL LABOR RELATIONS BOARDother employees met at the railroad tracks and signed union,cards.8The Kriders were discharged : on September 11 byGeneral Warehouse Foreman Leffers. Phil Krider testifiedthat Leffers told him and his brother Larry in the cafeteriathat : he hated- to lay them off and that it probably was apermanentlayoff and they should look for other, work.Larry asked why they were getting laid off. Leffers replied,"Well,-you can't get awaywith what you're doing ... thecompany knows about these things, they knew about thisallalong." Larry 'asked how- the' company found -out.Lefferssaid, "Well, we found out about this on our ownwenoticed these card's about two weeks before, and no one hasto tell us." Larry remarked, "Someone had to tell you," andupon'Leffers^ denial said, "`I bet it was-Harry Peyton.'' Philadded that Peyton had been after his job. Leffers-insistedthat neither Peyton nor anyone else "had to tell us aboutthis." Phil said he had torn up the cards but Leffers saidthatmadeno difference and that "he couldn't get a goodnight's,sleep the night before." He explained: "I was told to:do this'-the day before by Harold Frazier, I got 20 years inwith the Company and it's either your job or mine. If_Idon't do it I won't be'here the next day."'Leffers said theyWere` good workers and they could use himas a reference,but that they should'call him at the office and not try "tocall anybody else, that it wouldn't do any good to contactanybody else." The, men, walked into the office and Philwrote down a telephone number. After receiving theirpaychecks, "they told Leffers [at he could mail their nextchecks. hairy asked.Leffers if he knew "anybody that washir'in'gLeffers'suggested "Carnation ... out' of FortWayneHe told them not to stay around any longer than[they] had to.." They said all right, got their tools, went to`tire- cafeteria,and "talked to the guys about what hadhappened." Phil told Loren Fry we got terminated, we gotfired"Larry Krider's testimony about the discharge interviewwith Leffers was substantiallythe same ashis brother's. Hesaid he talked to Gordon Stucky, Tim Condra, and a fewother employees in th'e steveco section before leaving theplant. He told them he had been fired. They asked him if itwas'because of the Union. He said `'yeah", and Stuckyasked him if the Company knew who had signed union'cards.^He'replied,_No, 'ttiey don't know who signed thecards, not unless somebody told that signed a card: I don'tthink you guys_will get in 'trouble. "9L'effers testified ' that' he told the Kriders when he laidthemoff, "From the looks of things it will be quite a while,itwill be a good idea to look for'another job because thingsdon't look like they will pick up enough?'About a week after the discharges, Harold Peyton andSteveScott visted Phil Krider. According to Krider, Peytons Union Representative Schnepp testifiedthat he received9, signedcards-from the Kriders.,9 Tim Horstmeyer testifiedthatLarryK ider told them he hadbeen laidofffor businesssreasons: I credit Larry Kxider.10-Lauer,is the assistant-foremah(leader)of the magnet wire section.11Frazier stated that Bierie is a "sales trainee."Respondents recordsshow that Bierie was hired as a warehouseman.12The parties stipulated that the value of goods received at the..warehousedoes,not include goods producedby the DWIDivision whichwere received at the warehouse.The parties also stipulatedthat theshipments reflect the weight of goods on which Respondent paid freighttold him he was not "the one that told onus, that got usfired ... that it was.Dave-Lauer.710 Petyon testified to thesame effect.The warehouse employees all do- essentially the samework.Four, employees on -September 11-Bob, Trian,Gordon Stucky,: John Jennings, and Loren Fry had lessseniority, than the Kriders. Respondent at this time alsoemployed a-summer employee, Duncan White, It hired apart=time employee,- Mark Bowling, on November 10,,and afull-time-warehouseman, Eugene Bierie, won December 21,1970.11 Leffers testified that he would not rehire the Kridersbecause they -did not perform their- work "satisfactory tosuit me."Respondent contends that a decline in business requireda layoff at the, warehouse, and that Leffers selected theKrider brothers for layoff because their workreeords Werepoor-Walter-Miller, division controller of Respondent's DWIDivision, testified that the, division as a whole suffered aserious decline in business during the second halfof 1970compared to the -first half of 1970.- He supplied. thefollowing, information on 1970, receipts and shipments` ofthe ColumbiaCitywarehouse:12Receipts-in-'Shipmentsdoll Arsin poundsJan.1408862.1608778Feb.1753600,Mar.1616292,-803828,Apr.2771184'1237933May- _1896234,1076446Jun.13732071186250Jul.1348345-1248979=-Aug. -898613"t2°32358Sept.1009564"as8338690—Oct..-965439997697Nov.734561854915Dec.954894-930517Warehouse Manager "Frazier testified that Vice PresidentSimon, asked him on September 7 if he could get by withtwo }fewer men at the warehouse and,, based on the monthlyinventoryfigures atthe warehouse and his own observationof tthe-warehouse, he replied, "I' think so'"13He allegedlytold Leffers on ,September 8 that he had to terminate two-employees.Lefferrs explained his selection of Phil Krider for layoff asfollow. Phil was a "real good"employee until he vaspromoted to leadman in July. Leffers expects his headmento spend 80 percent of their`timedoing their own work.chargesbut do notinclude goodsshipped by United Parcel Service or theUnited StatesPostal Service.13Accordingto Frazier,the inventoryat the-warehouse at this time wasconsiderably over'the, "target"of a 60-day, supplyand so showed adecrease in sales.Respondent's comparativeinventorystatus report showsthe following for the Fort Wayne andColumbia Citywarehouse operationsin 1970: TARGET: 2575000;Dec. '69:1813000;,,Jan : '1922000; ,Feb.-2206000;Mar.: 250;5000;Apr.: 3310000; May; 3498000;June,. 3408000;July:- 3663000;Aug.: 3676000;Sep.:3692000;Oct.:3903000;Nov.:3796000; Dec.: 4479000.- ESSEX INTERNATIONAL, INC.541Phil,however, "began to shove his work off on otheremployees" and "his language became very vulgar." Aboutthe last of July, Leffers heard him direct "a stream of vulgarlanguage" at Steve Scott. He told Phil afterwards that Scottdid not have the capability of other men in the warehouseand he should "be a little more patient with him." " ForemanQuinn told Leffers that Harold Peyton and Loren Fry hadcomplained to him about Phil's excessive amount of vulgarlanguage. Quinn himself complained that Phil "wanted topush [his work]- off on the other` two workers in thesection"; that he did not "want to pick his orders"; and thathe would sit down "while the others would be running leadwire." Quinn reported to Leffers that he did not reprimandPhil but "talked to him about it, explained to him what heexpected him to do and how he expected him to do it."Leffers late in July had to tell Phil in the lunch room "tokeephis languagedown .., . in respect-for our office girl."One day Loren Fry said to Leffers and Quinn, "Phil is notin, I'll have a decent day today." Leffers told Phil in Augustthat "he should be working and setting a good example forthe other people."In talking to Quinn about the need to lay off "a man backhere," Leffers said that-Phil would have to be reduced "towarehouseman from a lead man" if Fry or Peyton were laidoff.Quinn said he preferred Fry, Peyton, and also JohnJenkins over Phil. For thisreason, because reducing Phil towarehouseman"might possibly cause trouble," andbecause Leffers had already selected Larry Krider to belaid off, Leffers decided to lay Phil off.Foreman Quinn testified that Phil Krider "didn't do asmuch work as he should have" after he became a leadmanon July 20, that he spoke to Phil about his work "maybetwice," that he also, spoke to Lefferssometimesin Augustabout Krider's work, and that when Leffers said he had tocut, down on his help,,he recommended that Phil be let go.Harold Peyton, who succeeded Phil as leadman, testifiedthat Phil "didn't do as much work" after his promotion.Truckdriver Mike Licata testified that he heard Phil use"very vulgar language" to Steve Scott and that he had twoconversations with Phil "around June" in which he toldPhil "it wasn't necessary to abuse the boy like that."Phil Krider testified that Quinn never reprimanded himfor not doing his job properly, but that Quinn told him afew times,"mostly in August," that he was doing a, goodjob. He said Leffers told him-at onetime"to be patient andnot so hard on Scott" He said - Leffers had neverreprimanded or talked to him about using obscene orabusive'language,but that Leffers came into the cafeteria"a couple of times and told everybody to hold theirlanguage down, that there was a lady present.""Left'ers explained the layoff of Larry Krider as follows:Leffers had noticed that Larry was "a little reckless with alifttruck"and inclined to sit around in ForemanBrunning'sabsence. He told Brunning to talk to Larry "alittle bit andtryto get him going," Late in July,Brunningtold Leffers he had verbally warned Larry for smoking in ano smoking area.Before going on vacation aboutSeptember 1"' Bruning told Leffers that Larry needed14 L fersdid not refer to this conversation in a pretrialaffidavit.15 In a pretrial affidavit,Bruningsaid hetold Leffersbefore going onvacation that he "wasn'thappy" with Larry'swork.He didnot mentionconstant supervision, that "you have to watch him to keephim working." Leffers agreed. He then talked to Brunningabout "the amount of business down there" and "ifwe werefaced with a layoff while he was gone who he considered hismost valuable men in that section." Brunning named RonMagsman,Tim Horstmeyer, and Gordon Stucky as themen he would like to keep.14 As Brunning considered Larryhis "least desirable" man, Leffers. selected him for layoffwhen he was told the following week to lay off two men.Foreman Brunning testified that he caught Larrysmoking after Repondent had put up "No Smoking" signsand told him "that he knew the rules, that he could besuspended or have time off for it." He said he also caughtLarry "skidding" the forklift truck. 'He said that beforegoing on vacation he told Leffers that he was "realunhappy" with Larry, that. Leffers should "keep an eye onhim." He said the question of a layoff came up and he toldLeffers he -preferred to keep Gordon Stucky rather thanLarry.'5-Larry Krider testified thatBrunningtold him aroundinventory time in August that he should not smoke: "Wesmoked that night. I lit a cigarette up and he told me Ibetter watch it, if somebody else caught me I would getfired, or something." He said he had also been -told- not toput stickers on the fork lift, but that he had never beenreprimanded or disciplined by anybody.WarehouseManager Frazier allegedly agreed withGeneralManager Simon on September 7 that a layoffshould be effected at the Columbia City warehouse becausethe warehouse inventory was - substantially over "target"and so indicated that sales were declining. Respondent's1970 comparative inventory status report shows, however,that the warehouse inventory substantially exceeded"target" as early in April 1970. Respondent's summaries ofwarehouse receipts and shipments are admittedly` incom-plete.While these summaries indicate a substantialreduction in the value of goods received, the weight ofshipments in August exceeded shipments in March, May,and June and were only slightlyless than shipmentsin Apriland July. Respondent discontinued a night shift the latterpart of August and the remaining warehouse employeesworked a substantial amount of overtime the last week ofAugust. Respondent, according to Frazier, "tried to hold"one or two summer employees who were not returning tocollege until after the first or second week in September.One of these summer employees, Duncan White, was stillemployed when the Kriders were discharged on September11.-Phil Krider was an "outstanding" employee when he waspromoted to leadman on July 20.16 Respondent contendsthat he thereafter used vulgar and abusive language to theemployees in his section and that he did not do a fair shareof the work. Leffers heard Phil use vulgar language to SteveScott,a janitor who occasionally helped: out in Phil'ssection, and told Phil to be patient with Scott because hewas not as capable as the other employees. It does notappear that Leffers had any otheroccasionto talk to Philabout using abusive language to the employees in hisany discussion of a possible layoff.16Krider, a 4-month employee,was selected for promotion over HaroldPeyton who had worked for Respondent since October 1968. 542DECISIONS OF NATIONAL LABOR RELATIONS BOARDsection.Leffers and Foreman Quinn - testified that theyspoke to Phil about the proper performanceof his duties,but,neither man cited a specific incident which led to theirtellingPhil that-he was not doinga fair share of the work.17Phil credibly testified that he never received a reprimandand that Quinn, told- him severaltimes.that, he was doing agood job.ForemanBrunningcautioned Larry Krider not to smokein violation of a no-smoking rule, and Larry, along withother employees,18 occasionally raced _a- fork lift. Larrydenied that he had ever been reprimanded for failing to dohiswork. Although Leffers and Brunning testified to aconversationbeforeBrunningwent , on vacation inSeptember in which Brunning allegedly recommended thatLarry be, let go in the event ' of a layoff, their pretrialaffidavits do not refer to such a conversation.Phil and Larry Krider gave detailed and consistenttestimony concerning their conversation with Leffers whenhe told them they were being laid off. Leffers did not testifyin rebuttal. I credit the testimony of the Kriders to theeffect that Leffers said Respondent, found out about theirunion activities and that- Frazier told, him to dischargethem.,.Under all thecircumstances, I do not credit Respondent'sexplanation for the discharge of Phil and Larry Krider andfind that Respondent discharged them for,their unionactivities, in violation of Section 8(a)(3). and (1),of the Act.IV.CONCLUSIONS OF LAW1.The Respondent is an_ employer engaged in com-merce withiin the meaning of Section 2(2), (6), and'(7) of theAct.f'2." TheUnion is a , labor organization within, themeaning of Section 2(5) of the Act.3." By the acts and conduct herein found violative of theAct, the Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section 8(a)(1)and (3) of the Act, 'which unfair labor practices affectcommercewithin themeaningof Section 2(6) and (7) of theActV. THE REMEDYHaving found that Respondent has engagedin unfairlabor practices in violation of Section 8(a)(l) and (3) of theAct, I shall recommend that it.-cease and desist therefromand take certain affirmative action .designed to effectuatethe policies of the Act.L have found that Respondent discriminatorily dis-charged Phil - and Larry,Kridef . I . shall therefore recom-mend that Respondent offer them immediate- and fullreinstatement to their. former or substantially equivalentpositions- and make them whole4 for any loss of pay, theymay have , suffered by reason of thediscriminationpracticed against them, by payment to them of a sum equalto that which they would normally have-earned from the17Leffers,said,,inter alga,that he selectedPhil for layoffbecause therewould be no need-for a leadman if'an employee was let go. Harold Peyton,however,succeeded Phil as leadman.isBrunnmg conceded on cross-examination that skid marks were "allover-the floor[and I could have beenmade by otherpeople also.'19 In the event no exceptions are filed'as provided bySection 102.46 ofdate of,the discrimination-to-the date of.reinstatement, lessnet earningsduring saidperiod,if ,any. The backpayprovided herein shall be computed- in -accordance with theBoard's formula setforth-in F.W. Woolworth Co.,90 NLRB289,.with interest thereon at the rate;of 6 percent per annumcomputed in a, manner prescribed inIsis. Plumbing &Heating Co.,138 NLRB 716.Upon the foregoing findings of fact and conclusions oflaw, and upon the. entire record,I recommend,pursuant toSection 10(c) of the Act,issuanceof the following:19ORDERRespondent, Essex International Inc.; its officers,agents,successors, and assigns, shall:1.Cease and desist from:(a) Coercively, interrogating employees concerning theirunion 'sympathies and activities, asking employees toobserve and report union activities, threatening employeeswith discharge, for engaging in union activities, andthreatening to close down if a union should succeed inorganizing the warehouse.(b)Discouraging membership in the Union, or in anyother labor organization, by discharging employees orotherwise, discriminating inrespectto their hire or tenure ofemployment.,'-- r(c) In any other manner-interfering with, restraining, orcoercing `employees in the exercise,of their, rights to self-organization, to form labor :organizations, to joinor assisttheUnion, or any other labor organization, to- bargaincollectively through-representative of their own choosing,and to engage in concerted activities for the purposes ofcollective bargaining or other mutual aid or protection or torefrain from any and all such activities.2.Take the following affirmative-action which I find isnecessary to effectuate thepolicies of the Act:(a)Offer to Phil and Larry Krider immediate and fullexist, to substantially equivalent positions without preju-dice to their other rights and privileges, and make themwhole for any loss of pay they may have sufferedas aresultof the discrimination practiced against them, in the mannerset forth in the Section of this Decision entitled "TheRemedy."(b)Notify the above-named employees— if -presentlyserving in the Armed Forces, of the United States, of theirright to full reinstatement upon application in accordancewith the Selective Service Act and the, Universal MilitaryTraining and Service Act, as amended, after discharge fromthe Armed Forces.(c)Preserve and, upon request, make available; to, theBoard or-its agents, for^examiningand copying, all payrollrecords,social - securitypayment records, timecards,-personnel, records and reports, and, all, other recordsnecessaryto ascertainany backpay due under the terms ofthis Recommended Order.,the ,Rules and Regulations of the National Labor Relations Board, thefindings, conclusions,'and recommended Order herein shall, as provided inSection 102.48 of the Rules and Regulations,automatically become thefindings,conclusions;decision and order of the Board,and,all` objectionsthereto shallbe deemed waived for all purposes ESSEX INTERNATIONAL, INC.(d) Post at its warehouse in Columbia City, Indiana,copiesof,the attached notice marked "Appendix." 20 Copiesof said notice, to be furnished by the Regional Director forRegion 25, shall, after being duly signed by representativeofRespondent, be posted by Respondent immediatelyuponreceipt thereof and maintained by it for a period of 60consecutive days thereafter, in conspicuous places, includ-ing all placeswhere notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toensurethat said notices-are not altered, defaced, or coveredby any other material.(e)Notify the -Regional Director for Region 25, inwriting,within 20 days from the date of the receipt of thisdecision,what,stepsRespondent has taken to complyherewith.21 -IT IS FURTHER RECOMMENDEDthat, except as hereinabovefound, all other allegations in the complaint be dismissed.20 In the event that the Board's Order is enforced by a Judgment of aUnited StatesCourt of Appeals, the words in the notice reading "Posted byOrder of the NationalLabor Relations Board"shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board."21 In the event that this Recommended order is adopted by the Board,this provision shall bemodified to read:"Notify the Regional Director forRegion 25,in writing, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith:'APPENDIXNOTICE TOEMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States - GovernmentWE WILL NOTdiscourage our employeesfrom joiningor assistingthe AlliedIndustrialWorkers of America,AFL-CIO, or any other labor organization, by543discharging them or otherwisediscriminatingagainstthem.WE WILL NOT coercively interrogate our employeesabout theirunionsympathies or activities, we will notask employees to observe and report union activities,lwewill not threaten employees with dischargefor engagingin union activities, and we will not threaten to closedown if a union should succeed in organizing thewarehouse.WE WILL NOT in any othermannerinterfere with therights of our employees to join or support a labor union.WE WILL offer to Phil and Larry Kriderimmediateand full reinstatement to their former jobs or, if thosejobsno longer exist, to substantially equivalentpositions without prejudice to their seniority and otherrights and privileges, and make them whole for any lossof pay suffered when we discharged them for joiningand assisting the Union.All our employees are free to become or to refrain frombecoming members of the above-namedUnion or anyother labor organization.DatedByESSEXINTERNATIONAL, INC.(Employer)(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive days,from the date of posting and must not be altered, defaced,or covered by any othermaterial.Any questions concerning this notice or compliance withitsprovisions,may be directed to the Board's Office, 614ISTA Center, 150 West Market - Street, Indianapolis,Indiana 46204, Telephone 317-633-8921.